Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN108803172, English machine translation) in view of Mao et al. (CN106226963), English machine translation).
Regarding claims 1, 13, JIN et al. (CN 108803172 A),  discloses an array substrate, a display panel, and a display device, and specifically disclosed (see paragraphs [0050]-[0108] of the specification, Figures 1-21): the array substrate comprises a display area A comprising at least one segment of a relief shaped display boundary C and a non-display area B surrounding the display area, the non-display area B comprising a relief shaped sub-non-display area, the relief shaped display boundary C being located between the relief shaped sub-non-display area and the display area A; a plurality of gate lines, the profiled sub-non-display region including a gate driving circuit electrically connected to the plurality of gate lines located in the display region; gate driving signal bus electrically connected to the gate driving circuit reduces an area occupied by the gate driving signal bus in a non-display region by disposing the gate driving signal bus on a side of the gate driving circuit close to the display region, thereby realizing a narrow frame design of the display panel. The total width of the gate drive signal bus is X, gate drive signal bus includes a plurality of signal lines, when the gate drive signal bus is located on the side of the gate drive circuit remote from the display region, the radius of the arc of one signal line in the gate drive signal bus immediately adjacent to the display region is Y, and FIG. 5 is a schematic view showing a partially enlarged configuration at another convex profiled display boundary of the array substrate of FIG. 2 or FIG. 3; the gate driving circuit 1 comprises a plurality of shift registers SR, each of which is cascaded by a cascade trace 3; the cascade trace 3 is located between the gate drive signal bus 2 and the gate drive 
However, Jin et al. is different with the invention that the PLG traces are divided into at least two groups, the line widths of the PLG traces of the same group being the same, the line widths of the PLG traces of different groups being different, the PLG traces of different groups being used to transmit different types of GOA signals, the GOA signals comprising concatenated signals and non- concatenated signals. 
Mao et al. (CN 106226963 A) discloses an array substrate, a display panel and a display device, and specifically discloses the following features (see paragraphs [0030] to [0054] of the specification, Figs. 1-4): an array substrate including a display region and a non-display region; wherein, as shown in Figs. 2 and 3, there are peripheral traces 2 electrically connecting the signal lines in the display area to the driver chip 1 in the non-display area; the peripheral track 2 comprises at least two sets of first tracks 21 in 
the resistance difference of the periphery routing can be well compensated.
Regarding claims 2-7, the combination of Jin et al. and Mao et al., discloses the array substrate of claim 1, wherein the line widths of the PLG wires in a same group are same, the line widths of the PLG wires in different groups are different, and the PLG wires in different groups are configured for transmitting the GOA signals of different types; and/or wherein the PLG wires in a same group are arranged in a same area, and the PLG wires in different groups are arranged in different areas; and/or wherein the non-cascade signal comprises: a driving signal and a control signal; there is one second PLG wire group, the second PLG wire group comprises a second PLG wire and a third PLG wire, the second PLG wire is configured for transmitting the driving signal, and the third PLG wire is configured for transmitting the control signal; and/or the PLG wires in a same group are configured for transmitting the GOA signals of a same type; and/or the non-cascade signal comprises a driving signal and a control signal; there are two second PLG wire groups, wherein one of the second PLG wire groups comprises a second PLG wire, the other one of the second PLG wire groups comprises a third PLG wire, the second PLG wire is configured for transmitting the driving signal, and the third PLG wire is configured for transmitting the control signal; and/or a line width of the third PLG wire is smaller than a line width of the second PLG wire (see Jin et al. [0030]-[0054], Figures 1-4; there are peripheral tracks 2 in the non-display area electrically connecting the signal lines in the display area to the driver chip 1; the peripheral track 2 comprises at least two sets of first tracks 21 in a fan-shaped arrangement (two sets of first tracks are shown in Figures 2 and 3, respectively) and a second track 22 in the form of a meander corresponding one-to-one and electrically connected to each of the first tracks 21; the resistance of each first trace 21 is equal and 
Regarding claim 14, the combination of Jin et al. and Mao et al., discloses a display device comprising the array substrate of claim 1 (see Jin et al. An array substrate, a display panel, and a .
Regarding claims 15-20, the combination of Jin et al. and Mao et al., discloses the display device of claim 14, wherein the line widths of the PLG wires in a same group are same, the line widths of the PLG wires in different groups are different, and the PLG wires in different groups are configured for transmitting the GOA signals of different types; and/or the PLG wires in a same group are arranged in a same area, and the PLG wires in different groups are arranged in different areas; wherein the non-cascade signal comprises: a driving signal and a control signal; there is one second PLG wire group, the second PLG wire group comprises a second PLG wire and a third PLG wire, the second PLG wire is configured for transmitting the driving signal, and the third PLG wire is configured for transmitting the control signal; and/or the PLG wires in a same group are configured for transmitting the GOA signals of a same type; and/or the non-cascade signal comprises a driving signal and a control signal; there are two second PLG wire groups, wherein one of the second PLG wire groups comprises a second PLG wire, the other one of the second PLG wire groups comprises a third PLG wire, the second PLG wire is configured for transmitting In the above array substrate provided by the embodiment of the present invention, the peripheral traces in the non-display area of the array substrate include at least two sets of first traces arranged in a fan shape and a one-to-one correspondence with each of the first traces and electrically connected The second line of the line is the first of the first set of wires arranged in a fan-shaped arrangement compared with the structure in which the peripheral tracks in the non-display area of the existing array substrate are arranged in a fan shape. The number of traces is small, and the difference between the first trace in the middle portion of each group and the first trace in the two regions is smaller, and the first trace in each group is located in the middle region. The difference between the first trace in the inner trace and the first trace in the two sides is small, and it is easy to increase the length of the first trace in the middle region or increase the first trace in the two regions. The line width is used to achieve equal resistance of each of the first traces in each set of the first traces, and the lengths of the second traces are equal and the line widths are equal, that is, the resistances of the second traces are equal, so Good compensation for the difference in resistance of the surrounding traces, avoiding the loss of the surrounding traces Resistance difference resulting from a display defect.It should be noted that the above array substrate provided by the embodiment of the present invention is particularly suitable for a high-resolution display panel, because the higher the resolution of the display panel, the more the number of pixels in the display panel, correspondingly the signal line and the periphery. The more the number of traces, the greater the difference between the perimeter traces in the middle region and the perimeter traces in the two regions, and the difference in resistance between the perimeter traces in the middle region and the perimeter traces in the two regions. The larger the size, the better the difference in resistance of the peripheral traces can be improved by using the above array substrate provided by the embodiments of the present invention.In a specific ).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN108803172, English machine translation), Mao et al. (CN106226963), English machine translation) in view of Feng et al. (US 2021/020804).
Regarding claims 8-11, the combination of Jin et al. and Mao et al., discloses the array substrate of claim 4.
Feng et al., fig. 12, discloses a display panel, a display device and a driving method, FIG. 12A, the first output circuit 120 is implemented to include a sixth transistor M6, a seventh transistor M7, and the second capacitor C2. A gate electrode of the sixth transistor M6 is connected to the first node Q1. A first electrode of the sixth transistor M6 is configured to receive the second clock signal CLKB that is used as the shift signal CR. A second electrode of the sixth transistor M6 is connected to the shift signal output terminal CRT and is configured to output the shift signal CR. A gate electrode of the seventh transistor M7 is connected to the first node Q1, a first electrode of the seventh transistor M7 is configured to receive the third clock signal CLKC that is used as the first output signal OUT1, and a second electrode of the seventh transistor M7 is connected to the first output signal terminal OP1 and configured to output the first output signal OUT1. A first electrode of the second capacitor C2 is connected to the first node Q1, and a second electrode of the second capacitor C2 is connected to the second electrode (that is, the first output signal terminal OP1) of the seventh transistor M7 (see pars. 187-199).
	It would have been obvious to the skilled in the art at the time of the invention to provide 
The shaped display panel in the prior art, as shown in FIG. 1 , includes a display area I and a non-display area II, at least one convex-shaped display boundary III between the display area I and the non-display area II, and the display area I immediately adjacent to the display area I A gate driving circuit 10 composed of a plurality of shift registers SR cascaded, and a gate driving signal bus 20 connected to the gate driving circuit 10 and located on the side of the gate driving circuit 10 away from the display region I are provided. The gate driving signal bus 20 includes a plurality of signal lines, and the sum of the areas occupied by the signal lines occupies about half of the area of ​​the gate driving signal bus 20, and the non-changing area in the gate driving signal bus 20 (The spacing between the signal lines) occupies a large area of ​​the non-display area, which is disadvantageous for the narrow bezel design of the display panel.)
Regarding claim 12, the combination of Jin et al., Mao et al., and Feng et al, discloses the array substrate of claim 9, wherein the control signal comprises: a global reset signal, a selection control signal, a second voltage, a third voltage and a first input signal; the GOA circuit comprises: a tenth sub-clock signal line, an eleventh sub-clock signal line, a thirteenth sub-clock signal line, a fourteenth sub-clock signal line and a fifteenth sub-clock signal line; when there are two second PLG wire groups, a PLG wire in the other one of the second PLG wire groups is the third PLG wire; the tenth sub-clock signal line is connected with the first subunit and the second subunit, and is connected with the third PLG wire, to transmit the global reset signal; the eleventh sub-clock signal line is connected with the common input circuit, and is connected with the third PLG wire, to transmit the selection control signal; the thirteenth sub-clock signal line is connected with the first subunit, and is connected with the third PLG wire, to transmit the second voltage; the fourteenth sub-clock signal line is connected with the second subunit, and is connected with the third PLG wire, to transmit the third voltage; the fifteenth sub-clock signal  discloses an array substrate, a display panel, and a display device, and specifically disclosed (see paragraphs [0050]-[0108] of the specification, Figures 1-21): the array substrate comprises a display area A comprising at least one segment of a relief shaped display boundary C and a non-display area B surrounding the display area, the non-display area B comprising a relief shaped sub-non-display area, the relief shaped display boundary C being located between the relief shaped sub-non-display area and the display area A; a plurality of gate lines, the profiled sub-non-display region including a gate driving circuit electrically connected to the plurality of gate lines located in the display region; gate driving signal bus electrically connected to the gate driving circuit reduces an area occupied by the gate driving signal bus in a non-display region by disposing the gate driving signal bus on a side of the gate driving circuit close to the display region, thereby realizing a narrow frame design of the display panel. The total width of the gate drive signal bus is X, gate drive signal bus includes a plurality of signal lines, when the gate drive signal bus is located on the side of the gate drive circuit remote from the display region, the radius of the arc of one signal line in the gate drive signal bus immediately adjacent to the display region is Y, and FIG. 5 is a schematic view showing a partially enlarged configuration at another convex profiled display boundary of the array substrate of FIG. 2 or FIG. 3; the gate driving circuit 1 comprises a plurality of shift registers SR, each of which is cascaded by a cascade trace 3; the cascade trace 3 is located between the gate drive signal bus 2 and the gate drive circuit 1. Arranging a cascade trace of each shift register of the gate driving circuit between the gate driving signal bus and the gate driving circuit so that all signal lines 
(including the cascade trace and the gate driving signal bus) are located on a side of the gate driving circuit close to the display region, providing the cascaded signal lines on the side of the gate driver circuit remote from the display region may reduce the area that the cascaded traces occupy non-display regions as compared to providing the cascaded signal lines on the side of the gate driver circuit remote from the display region. FIG. 16 is a schematic view showing another structure of a gate line fan-out trace in an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623